Citation Nr: 0118922	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-43 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of service-connected degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
post-operative lateral meniscectomy, left knee, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
residuals of tonsillectomy, currently evaluated as 0 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  This appeal arises from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  In June 1996, the RO denied 
claims of entitlement to increased ratings for service-
connected post-operative lateral meniscectomy, left knee, 
evaluated as 20 percent disabling, and residuals of 
tonsillectomy, currently evaluated as 0 percent disabling 
(noncompensable).  The veteran appealed both denials.  The 
veteran and his representative appeared before a Member of 
the Board at a hearing at the RO in July 1997.  In January 
1998, the Board remanded the case for additional development.

In July 2000, after additional evidence was received, the RO 
granted service connection for degenerative joint disease, 
left knee, evaluated as 10 percent disabling.  The Board 
notes that the veteran, by a May 2001 letter, was provided 
the opportunity for a new hearing as the Board Member who 
held his previous hearing had retired.  The veteran did not 
respond to the May 2001 letter.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board observes that the most 
recent VA examination of the veteran's left knee was in May 
1998, more than 3 years ago.  

Additionally, the Board notes that the evaluated the 
veteran's residuals of tonsillectomy as analogous "chronic 
laryngitis," as contemplated in 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6516.  However, 38 C.F.R. § 4.97, DC 6516 was 
amended, effective September 5, 1996.  Schedule of Ratings -- 
Respiratory System, 61 Fed. Reg. 46720 (1996) (codified at 38 
C.F.R. § 4.97).  Under Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the veteran's residuals of tonsillectomy must be 
evaluated under both the old and new criteria to determine 
which version is most favorable to the appellant.  However, a 
review of the RO's supplemental statement of the case, dated 
in July 2000, shows that the RO did not evaluate the 
veteran's disability under the new version of DC 6516.  As 
the Board cannot determine the evaluation warranted under the 
new criteria without prejudicing the veteran's right to due 
process under law, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), the Board concludes that due process considerations 
mandate that the RO must consider the veteran's entitlement 
to an increased evaluation for residuals of tonsillectomy 
under the new criteria.  

The VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).  Accordingly, this case 
is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
and residuals of tonsillectomy since May 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of the veteran's left 
knee disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary testing should be conducted.  
The examination report should contain a 
full description of the veteran's left 
knee symptoms, to include any laxity 
and/or subluxation, as well as functional 
range of motion and pain.  The examiner 
should state whether or not the left knee 
disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, the severity of these 
manifestations.  It is imperative that 
the examiner comment on functional 
limitations caused by left knee pain, 
instability, and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on the veteran's 
range of motion.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
these claims to include evaluating and 
assigning a rating for the veteran's 
residuals of tonsillectomy, based on all 
the evidence of record and all governing 
legal authority, to include 38 C.F.R. 
§ 4.97, DC 6516 as in effective prior to 
September 5, 1996, and as in effect 
September 5, 1996 and thereafter.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2000).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




